Exhibit 10.1

FIRST AMENDMENT AND WAIVER OF CREDIT AGREEMENT

This First Amendment and Waiver of Credit Agreement (this “Amendment”) dated as
of April 5, 2011, is by and among PENN VIRGINIA HOLDING CORP., a Delaware
corporation (the “Borrower”), PENN VIRGINIA CORPORATION, a Virginia corporation
(the “Parent”), the Lenders (as defined in the Credit Agreement referred to
below) party hereto, and JPMORGAN CHASE BANK, N.A. (the “Administrative Agent”).

R E C I T A L S:

WHEREAS, the Borrower, the Parent, each Lender then a party thereto, the
Administrative Agent, the other agents party thereto and the Issuing Bank have
heretofore entered into that certain Credit Agreement dated as of November 18,
2009 (as amended, supplemented or modified from time to time prior to the
effectiveness of this Amendment, the “Credit Agreement”), pursuant to which the
Issuing Bank has agreed to issue letters of credit for, and the Lenders have
agreed to make revolving credit loans to and participate in letters of credit
issued for, the benefit of the Borrower under the terms and provisions stated
therein; and

WHEREAS, the Parent has announced a tender offer for all or any portion of the
$230,000,000 of the outstanding 2007 Convertible Notes (the “Tender Offer”) and
plans to issue additional Unsecured Notes in an aggregate principal amount not
to exceed $300,000,000, the proceeds of which are intended to be used to
consummate the Tender Offer; and

WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and the Lenders amend Section 6.01(j) and Section 6.18 of the Credit
Agreement in order to (a) increase the limit on the aggregate principal amount
of additional Unsecured Notes that the Borrower or Parent is permitted to issue
and have outstanding from time to time and (b) permit the Parent to use the
proceeds of such additional Unsecured Notes to purchase or redeem and retire all
or any portion of the 2007 Convertible Notes pursuant to the Tender Offer; and

WHEREAS, the Parent and the Borrower have requested that the Administrative
Agent and the Lenders also waive the limitations of Section 6.18(i) of the
Credit Agreement (which restricts the voluntary prepayment of, among other
things, the 2007 Convertible Notes using available sources of funds other than
those specifically described therein) to the extent necessary to consummate the
Tender Offer in advance of the issuance of the additional Unsecured Notes so
long as the proceeds of such issuance are received by the Parent within ten
(10) Business Days following the consummation of the Tender Offer; and

WHEREAS, the Borrower has requested that Lenders make certain other
modifications to or waivers of the Credit Agreement as more particularly set
forth below, subject to the terms and conditions set forth herein and in the
Credit Agreement; and

WHEREAS, subject to the terms and conditions of this Amendment and the Credit
Agreement, each of the Lenders party hereto has entered into this Amendment in
order to effectuate the amendments and modifications to the Credit Agreement set
forth herein;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

Section 1. Definitions. Capitalized terms used in this Amendment, to the extent
not otherwise defined herein, shall have the same meaning as in the Credit
Agreement.

Section 2. Amendments to Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) Clause (a) of Section 6.01(j) of the Credit Agreement is hereby amended by
(i) deleting the reference therein to “$120,000,000” and inserting
“$300,000,000” in place thereof and (ii) correcting the reference in the second
proviso thereof from “this clause (k)” to provide “this clause (j)”.

(b) Clause (A) of Section 6.18(i) of the Credit Agreement is hereby amended by
inserting the words “or any additional Unsecured Notes issued pursuant to
clause (a) of Section 6.01(j)” immediately following the words “Permitted
Refinancing Indebtedness”.

Section 3. Waivers of Credit Agreement.

(a) The Administrative Agent and each Lender party hereto hereby waives the
applicability of the automatic Borrowing Base reduction described in the second
proviso of clause (a) of Section 6.01(j) (as amended hereby) with respect to an
amount of additional Unsecured Notes issued pursuant to clause (a) of
Section 6.01(j) equal to the aggregate outstanding principal amount of 2007
Convertible Notes that are the subject of the Tender Offer (i.e., $230,000,000);
provided that the Borrower (1) covenants and agrees to deliver on the next
Business Day following the end the earlier of (x) twenty (20) days following the
issuance of such additional Unsecured Notes pursuant to clause (a) of
Section 6.01(j) of the Credit Agreement and (y) the date on which the Tender
Offer is completed, terminated or withdrawn or expires (as applicable, the
“Waiver Period”) a written notice to the Administrative Agent setting forth the
aggregate principal amount of 2007 Convertible Notes that then remain
outstanding and (2) acknowledges that the Borrowing Base then in effect shall
automatically and immediately be reduced by 30% of the aggregate outstanding
principal amount of 2007 Convertible Notes that then remain outstanding (if
any). The parties hereto acknowledge and agree that the forgoing waiver shall
not delay or otherwise affect the obligations of the Parent pursuant to
Section 5.20 of the Credit Agreement or the automatic reduction in the Borrowing
Base pursuant to the second proviso of clause (a) of Section 6.01(j) with
respect to the aggregate principal amount of additional Unsecured Notes issued
in excess of the aggregate outstanding principal amount of 2007 Convertible
Notes that are the subject of the Tender Offer (i.e., $230,000,000).

(b) The Administrative Agent and each Lender party hereto hereby waives the
provisions of Section 6.18(i) of the Credit Agreement (as amended hereby), which
limits the ability of the Borrower and the Parent to call, make or offer to make
any optional or

 

Page 2



--------------------------------------------------------------------------------

voluntary Redemption of, or otherwise optionally or voluntarily Redeem, any of
the Unsecured Notes (including the 2007 Convertible Notes) except as expressly
provided therein, to the extent necessary to consummate the Tender Offer in
advance of the issuance of the additional Unsecured Notes pursuant to clause (a)
of Section 6.01(j) of the Credit Agreement (as amended hereby) so long as the
proceeds of such issuance are received by the Parent within ten (10) Business
Days following the consummation of the Tender Offer.

(c) For the avoidance of doubt, each of the parties hereto acknowledges and
agrees that Section 6.06 of the Credit Agreement (which restricts certain
Restricted Payments) is hereby waived insofar as necessary to permit the
Borrower or the Parent, as applicable, to unwind all or any portion of the Call
Spread Transaction so long as the total net amount of all consideration paid by
the Borrower, the Parent and any Restricted Subsidiary does not exceed $500,000.

Section 4. Agreement Regarding Additional Unsecured Notes. For the avoidance of
doubt, each party hereto hereby acknowledges and agrees that the portion of
additional Unsecured Notes issued by the Parent used to consummate the Tender
Offer shall not constitute “Permitted Refinancing Indebtedness” as defined under
the Credit Agreement.

Section 5. Conditions Precedent. The effectiveness of this Amendment is subject
to the satisfaction of each of the following conditions precedent:

(a) Executed Amendment. The Administrative Agent shall have received a
counterpart of this Amendment duly executed by the Borrower, the Parent and
Lenders constituting at least the Majority Lenders.

(b) Other Conditions. The Borrower and the Parent shall have confirmed and
acknowledged to the Administrative Agent, the Issuing Bank and the Lenders, and
by its execution and delivery of this Amendment each of the Borrower and the
Parent does hereby confirm and acknowledge to the Administrative Agent and the
Lenders, that (i) the execution, delivery and performance of this Amendment has
been duly authorized by all requisite corporate action on the part of the
Borrower and the Parent, as applicable; (ii) the Credit Agreement and each other
Loan Document to which the Borrower or the Parent is a party constitute valid
and legally binding agreements enforceable against the Borrower or the Parent,
as applicable, in accordance with their respective terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent transfer or other similar laws relating to or affecting
the enforcement of creditors’ rights generally and by general principles of
equity; (iii) the representations and warranties made by the Borrower, the
Parent or any other Credit Party contained in the Credit Agreement and in the
other Loan Documents are true and correct in all material respects on and as of
the date hereof as though made as of the date hereof or, to the extent any such
representation or warranty is stated to relate solely to an earlier date, such
representation or warranty shall have been true and correct on and as of such
earlier date; and (iv) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents.

 

Page 3



--------------------------------------------------------------------------------

Section 6. Ratification of Credit Agreement. Except as expressly amended,
modified or waived by this Amendment, the terms and provisions of the Credit
Agreement and the other Loan Documents are ratified and confirmed in all
respects and shall continue in full force and effect.

Section 7. Expenses. The Borrower and the Parent jointly and severally agree to
pay on demand all expenses set forth in Section 9.03 of the Credit Agreement.

Section 8. Miscellaneous. (a) On and after the effectiveness of this Amendment,
each reference in each Loan Document to “this Agreement”, “this Note”, “this
Mortgage”, “this Guaranty”, “this Pledge Agreement”, “hereunder”, “hereof” or
words of like import, referring to such Loan Document, and each reference in
each other Loan Document to “the Credit Agreement”, “the Notes”, “the
Mortgages”, “the Guaranty”, “the Pledge Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, the Notes, the Mortgage,
the Guaranty, the Pledge Agreement or any of them, shall mean and be a reference
to such Loan Document, the Credit Agreement, the Notes, the Mortgage, the
Guaranty, the Pledge Agreement or any of them, as amended or otherwise modified
by this Amendment; (b) the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any default of the Borrower or the
Parent or any right, power or remedy of the Administrative Agent or the Lenders
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents; and (c) delivery of an executed counterpart of a
signature page to this Amendment by telecopier or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Amendment.

Section 9. Severability. Any provisions of this Amendment held by a court of
competent jurisdiction to be invalid or unenforceable shall not impair or
invalidate the remainder of this Amendment and the effect thereof shall be
confined to the provisions so held to be invalid or unenforceable.

Section 10. Applicable Law; Entire Agreement. THIS AMENDMENT AND EACH OTHER LOAN
DOCUMENT DELIVERED PURSUANT HERETO (OTHER THAN THOSE CONTAINING A CONTRARY
EXPRESS CHOICE OF LAW PROVISION) SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF TEXAS (WITHOUT REGARD TO PRINCIPLES OF THE CONFLICTS OF LAW),
BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

Section 11. Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the Agents, the Issuing Bank, the Lenders, the Borrower,
the Parent and their respective successors and assigns.

Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, all of which taken together shall constitute one agreement, and
any of the parties hereto may execute this Amendment by signing any such
counterpart.

Section 13. Headings. The headings, captions, and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

Page 4



--------------------------------------------------------------------------------

Section 14. NO ORAL AGREEMENTS. THIS AMENDMENT AND ALL OTHER INSTRUMENTS,
DOCUMENTS AND AGREEMENTS EXECUTED AND DELIVERED IN CONNECTION HEREWITH REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES WITH RESPECT TO THE MATTERS HEREIN
CONTAINED, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR
SUBSEQUENT ORAL AGREEMENTS BETWEEN THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

[Signature pages follow]

 

Page 5



--------------------------------------------------------------------------------

EXECUTED as of the day and year first above written.

 

BORROWER:

PENN VIRGINIA HOLDING CORP.,

as Borrower

By:  

/S/ STEVEN A. HARTMAN

Name: Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PARENT:

PENN VIRGINIA CORPORATION,

as Parent

By:  

/S/ STEVEN A. HARTMAN

Name: Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer ADMINISTRATIVE AGENT AND LENDERS

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent and as a Lender

By:  

/S/ JO LINDA PAPADAKIS

Name: Jo Linda Papadakis Title:   Authorized Officer BANK OF AMERICA, N.A., as a
Lender By  

/S/ ADAM H. FEY

Name: Adam H. Fey Title:   Director

 

S - 1



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as a Lender

By  

/S/ MUHAMMAD DHAMANI

Name:   Muhammad Dhamani Title:   Assistant Vice President BNP PARIBAS, as a
Lender

By  

/S/ BETSY JOCHER

Name:   Betsy Jocher Title:   Director

By  

/S/ JUAN CARLOS SANDOVAL

Name:   Juan Carlos Sandoval Title:   Vice President ROYAL BANK OF CANADA, as a
Lender

By  

/S/ DON J. MCKINNERNEY

Name:   Don J. McKinnerney Title:   Authorized Signatory BANK OF MONTREAL, as a
Lender

By  

/S/ GUMARO TIJERINA

Name:   Gumaro Tijerina Title:   Director

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By  

/S/ MATTHEW MOLERO

Name:   Matthew Molero Title:   Vice President

 

S - 2



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender

By  

/S/ JOHN FRAZELL

Name:   John Frazell Title:   Director BANK OF OKLAHOMA, N.A., as a Lender

By  

/S/ JASON B. WEBB

Name:   Jason B. Webb Title:   Vice President BARCLAYS BANK PLC, as a Lender

By  

/S/ MICHAEL J. MOZER

Name:   Michael J. Mozer Title:   Vice President COMERICA BANK, as a Lender

By  

/S/ JOHN S. LESIKAR

Name:   John S. Lesikar Title:   Assistant Vice President PNC BANK, NATIONAL
ASSOCIATION, as a Lender

By  

/S/ HOLLY KAY

Name:   Holly Kay Title:   Vice President

 

S - 3



--------------------------------------------------------------------------------

ACKNOWLEDGMENT BY GUARANTORS

Each of the undersigned Guarantors hereby (i) consents to the terms and
conditions of that certain First Amendment and Waiver of Credit Agreement dated
as of April 5, 2011 (the “First Amendment”), (ii) acknowledges and agrees that
its consent is not required for the effectiveness of the First Amendment,
(iii) ratifies and acknowledges its respective Obligations under each Loan
Document to which it is a party, and (iv) represents and warrants that (a) no
Default or Event of Default has occurred and is continuing, (b) it is in full
compliance with all covenants and agreements pertaining to it in the Loan
Documents, and (c) it has reviewed a copy of the First Amendment.

 

PENN VIRGINIA OIL & GAS

CORPORATION, a Virginia corporation

PENN VIRGINIA OIL & GAS GP LLC,

a Delaware limited liability company

PENN VIRGINIA OIL & GAS LP LLC,

a Delaware limited liability company

PENN VIRGINIA MC CORPORATION,

a Delaware corporation

PENN VIRGINIA MC ENERGY L.L.C.,

a Delaware limited liability company

PENN VIRGINIA MC OPERATING

COMPANY L.L.C., a Delaware limited liability company

PENN VIRGINIA OIL & GAS, L.P.,

a Texas limited partnership

 

By Penn Virginia Oil & Gas GP LLC,

a Delaware limited liability company, as its

general partner

By  

/S/ STEVEN A. HARTMAN

Name: Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

S - 4